                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:17-cv-00730-FDW-DSC


 JANE DOE,                     )
                               )
      Plaintiff,               )
                               )
 vs.                           )
                               )                              DEFAULT JUDGMENT
 CATHLEEN MARY FOWLER and JOHN )
 M. FOWLER,                    )
                               )
      Defendants.              )
                               )

       THIS MATTER is before the Court on Plaintiff Jane Doe’s Motion for Default Judgment

against Defendant John M. Fowler (Doc. No. 42), and it appears from the record that:

       1.     The Complaint in this action was filed on December 20, 2017 (Doc. No. 1).

       2.     Service of process required by Fed R. Civ. P. 4 was made on Defendant on February

              9, 2018 (Doc. No. 3, p. 3).

       3.     Defendant was required to file an answer or other responsive pleading within 21

              days after being served under Fed. R. Civ. P. 12(a)(1)(A)(i).

       4.     Defendant has not filed an answer, responsive pleading, or otherwise appeared in

              the above captioned action.

       5.     The time to file an answer, responsive pleading, or otherwise appear has expired as

              to Defendant.

       6.     The Clerk entered default against Defendant on May 10, 2018 (Doc. No. 21).

       7.     Jane Doe seeks damages against Defendant of a sum certain of $150,000.00

              evidenced by an Affidavit filed by Plaintiff’s attorney (Doc. No. 1, ¶¶ 21-26; Doc.



                                               1
              No. 42-1). The Court notes that the minimum amount of actual damages

              recoverable under 18 U.S.C. § 2255(a) is $150,000.00, and Jane Doe only seeks

              judgment in the minimum amount mandated by § 2255(a).

       8.     Jane Doe also seeks costs, which she is entitled to under 18 U.S.C. § 2255(a). See

              18 U.S.C. § 2255(a) (“Any person who, while a minor, was a victim of a violation

              of section . . . 2243 of this title and who suffers personal injury as a result of such

              violation, regardless of whether the injury occurred while such person was a minor,

              may sue in any appropriate United States District Court and shall recover the actual

              damages such person sustains and the cost of the suit, including a reasonable

              attorney’s fee.”) (emphasis added). Because Plaintiff has failed to provide an

              amount requested for costs or any documentation to support her request, the Court

              instructs Plaintiff to supplement her supporting affidavit to reflect an amount

              consistent with this Order to be filed no later than seven (7) calendar days from the

              date of this Order.

       NOW THEREFORE, pursuant to Fed R. Civ. P. 55(b), the Court enters judgment against

Defendant John M. Fowler in favor of Jane Doe in the amount of $150,000.00, plus costs to be

determined based on accompanying documentation.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion (Doc. No. 42) is GRANTED.

       IT IS SO ORDERED.
                                          Signed: February 26, 2019




                                                2
